DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims status: amended claims: 1, 9-10, 12-13, 17; cancelled claim: 18; the rest is unchanged.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any combination of reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. A new primary reference is currently used in the present rejection.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6, 10, 16-17 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (US 2016/0274247 A1; pub. Sep. 22, 2016) in view of Deych (US 2007/0158573 A1; pub. Jul. 12, 2007).
Regarding claim 1, Kobayashi et al. disclose: at least one first scintillator (fig.6 item 100) configured to, in response to interaction with a pulse of inspection radiation, re-emit first light in a first wavelength domain (para. [0077]); at least one second scintillator configured to, in response to interaction with the pulse of inspection radiation, re-emit second light in a second wavelength domain different from the first wavelength domain (para. [0122] teaches the scintillators are different), wherein the at least one first scintillator is adjacent to the at least one second scintillator (fig.6 item 100) along a direction transverse to a direction of propagation of the inspection radiation (fig.6 item 110 is the X-ray radiation, para. [0071] teaches the scintillators can be rectangles or squares). Kobayashi et al.
In a similar field of endeavor, Deych disclose: at least one first sensor configured to measure the first light and not the second light (para. [0018]) motivated by the benefits for energy differentiation (Deych para. [0018]).
In light of the benefits for energy differentiation as taught by Deych, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to combine the detectors of Deych with the scintillators of Kobayashi et al.
Regarding claim 2, Deych discloses: the at least one first sensor comprises a first filter (fig.1 item 24) configured to let through the first wavelength domain and inhibit the second wavelength domain motivated by the benefits for energy differentiation (Deych para. [0018]).
Regarding claim 3, Deych discloses: at least one second sensor configured to measure at least the second light (para. [0018]) motivated by the benefits for energy differentiation (Deych para. [0018]).
Regarding claim 4, Deych discloses: at least one second sensor is configured not to measure the first light (para. [0018]) motivated by the benefits for energy differentiation (Deych para. [0018]).
Regarding claim 6, Deych discloses: at least one of the at least one first sensor and/or and the at least one second sensor comprises a photodiode (para. [0022]).
Regarding claim 10, Kobayashi et al. disclose: the at least one second scintillator is located adjacent the at least one first scintillator, the detector having a square shape in a plane transverse to a direction of extension of the depth of at least one of the first scintillator and the second scintillator (the claim is rejected on the same basis as claim 1).
Regarding claim 16, Deych discloses: a detection array for inspection (para. [0034] L12), comprising: a plurality of detectors (fig.3). The combined detectors are silent about: cargo inspection. However, luggage inspection detector systems are also known to be used for cargo inspection.
Regarding claim 17, re-emitting, from a first scintillator, first light in a first wavelength domain, in response to interaction with a pulse of inspection radiation; re-emitting, from a second scintillator, second light in a second wavelength domain different from the first wavelength domain, in response to interaction with the pulse of inspection radiation, wherein the first scintillator is adjacent to the second (the claim contains the same substantive limitations as claim 1, the claim is therefore rejected on the same basis).
Regarding claim 19, computer program product comprising program instructions to program processor to carry out a method according to claim 17 (the claim is rejected on the same basis as claim 17).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (US 2016/0274247 A1; pub. Sep. 22, 2016) in view of Deych (US 2007/0158573 A1; pub. Jul. 12, 2007) and further in view of Possin et al. (US 2006/0067472 A1; pub. Mar. 30, 2006).
Regarding claim 5, the combined references are silent about: the at least one second sensor comprises a second filter configured to let through the second wavelength domain and inhibit the first wavelength domain.
In a similar field of endeavor, Possin et al. disclose: the at least one second sensor (fig.5 item 84) comprises a second filter (fig.5 item 100) configured to let through the second wavelength domain and inhibit the first wavelength domain (para. [0038]) motivated by the benefits for differentiating different energies (Deych para. [0038]).
In light of the benefits for differentiating different energies as taught by Possin et al., it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to combine the filters of Possin et al. with the detectors of Kobayashi et al. and Deych.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (US 2016/0274247 A1; pub. Sep. 22, 2016) in view of Deych (US 2007/0158573 A1; pub. Jul. 12, 2007) and further in view of Perna (US 2013/0200266 A1; pub. Aug. 8, 2013).
Regarding claim 7, the combined references are silent about: the first scintillator comprises at least one of an organic and an inorganic material; and the second scintillator comprises at least one of an organic and an inorganic material.
In a similar field of endeavor, Perna discloses: the first scintillator comprises at least one of an organic and an inorganic material; and the second scintillator comprises at least one of an organic and an inorganic material (para. [0031], [0034]) motivated by the benefits for non-destructive testing (Deych para. [0019]).
In light of the benefits for non-destructive testing as taught by Perna, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to use the scintillator of Perna with the detectors of Kobayashi et al. and Deych.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (US 2016/0274247 A1; pub. Sep. 22, 2016) in view of Deych (US 2007/0158573 A1; pub. Jul. 12, 2007) and further in view of Kravis et al. (US 2010/0034353 A1; pub. Feb. 11, 2010).
Regarding claim 8, the combined references are silent about: at least one of the first scintillator and the second scintillator comprises one or more wavelength shifters.
In a similar field of endeavor, Kravis et al. disclose: at least one of the first scintillator and the second scintillator comprises one or more wavelength shifters (para. [0035]) motivated by the benefits for dual energy inspection (Kravis et al. para. [0030]).
In light of the benefits for dual energy inspection as taught by Kravis et al., it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to use the waveshifter of Kravis et al. with the scintillator of Kobayashi et al. and Deych.

Claims 9, 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (US 2016/0274247 A1; pub. Sep. 22, 2016) in view of Deych (US 2007/0158573 A1; pub. Jul. 12, 2007) and further in view of Roessl (US 2011/0216878 A1; pub. Sep. 8, 2011).
Regarding claim 9, the combined references are silent about: a dimension A of the detector in a direction transverse to a direction of extension of a depth of at least one of the first scintillator and the second scintillator extending in a direction parallel to a plane of propagation of the inspection radiation is such that: 1 mm < A < 5mm.
In a similar field of endeavor, Roessl discloses: a dimension A of the detector in a direction transverse to a direction of extension of a depth of at least one of the first scintillator (fig.3 & 4 item 304) and the second scintillator (fig.3 & 4 item 306) extending in a direction parallel to a plane of propagation of the inspection radiation (para. [0041] teaches that the scintillator can have different in the direction of incoming radiation) motivated by the benefits for non-destructive imaging (Roessl para. [0045]).
In light of the benefits for non-destructive imaging as taught by Roessl, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the scintillators of Kobayashi et al. and Deych with the teachings of Roessl. 
Roessl is silent about: 1 mm < A < 5mm. However, it would have been obvious to one of ordinary skill in the art to derive: 1 mm < A < 5mm based on the teachings of para. [0041] of Roessl since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 11, Deych discloses: the at least one first sensor (fig.1 item 12) and the at least one second sensor (fig.1 item 14) are located on at least one side of at least one of the at least one first scintillator (fig.1 item 18) and the at least one second scintillator (fig.1 item 20), along a depth of at least one of the first scintillator the second scintillator. The combined references are silent about:  the depth of at least one of the first scintillator and the second scintillator extending in a direction parallel to a plane of propagation of the inspection radiation.
In a similar field of endeavor, Roessl discloses: the depth of at least one of the first scintillator and the second scintillator extending in a direction parallel to a plane of propagation of the (para. [0041]) motivated by the benefits for non-destructive imaging (Roessl para. [0045]).
In light of the benefits for non-destructive imaging as taught by Roessl, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the scintillators of Kobayashi et al. and Deych with the teachings of Roessl. 
Regarding claim 12, the combined references are silent about: one first scintillator located between two second scintillators, wherein: a dimension e1 of the first scintillator in a direction transverse to the depth of at least one of the first scintillator and the second scintillators is such that: 0.5mm < e1 < 3.5mm, and a dimension e2 of each of the second scintillators in the direction transverse to the depth of at least one of the first scintillator and/or of and the second scintillators is such that: 1 mm < e2 < 4.5mm
In a similar field of endeavor, Roessl discloses: one first scintillator located between two second scintillators (fig.3& 4 show scintillators 304 & 306, para. [0041] teaches more scintillators can be used) wherein: a dimension e1 of the first scintillator in a direction transverse to the depth of at least one of the first scintillator and the second scintillators (para. [0041]): a dimension e2 of each of the second scintillators in the direction transverse to the depth of at least one of the first scintillator and/or of and the second scintillators (para. [0041]) motivated by the benefits for non-destructive imaging (Roessl para. [0045]).
In light of the benefits for non-destructive imaging as taught by Roessl, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the scintillators of Kobayashi et al. and Deych with the teachings of Roessl. 
Roessl is silent about: 0.5mm < e1 < 3.5mm, 1 mm < e2 < 4.5mm
However, it would have been obvious to one of ordinary skill in the art to derive: 0.5mm < e1 < 3.5mm, 1 mm < e2 < 4.5mm based on the teachings of para. [0041] of Roessl since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller,
Regarding claim 13, one first scintillator located adjacent one second scintillator, wherein: a dimension e1 of the first scintillator in a direction transverse to the depth of at least one of the first scintillator and the second scintillator is such that: 0.5mm <e1 < 3.5mm, a dimension e2 of the second scintillator in the direction transversal to the depth of at least one of the first scintillator and/or of and the second scintillator is such that: 1 mm < e2 < 4mm and e2>e1 (the claim is rejected on the same grounds as claim 12).


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (US 2016/0274247 A1; pub. Sep. 22, 2016) in view of Deych (US 2007/0158573 A1; pub. Jul. 12, 2007) and further in view of Laurence (US 2016/0084963 A1; pub. Mar. 24, 2016).
Regarding claim 14, the combined references are silent about: the at least one first scintillator has a refractive index and the at least one second scintillator has a refractive index substantially equal to the refractive index of the first scintillator.
In a similar field of endeavor, Laurence discloses: the at least one first scintillator has a refractive index and the at least one second scintillator has a refractive index substantially equal to the refractive index of the first scintillator (para. [0033] L17-20 teaches scintillators of block have similar refractive index) motivated by the benefits for low energy loss (Laurence para. [0033]).
In light of the benefits for benefits for low energy loss as taught by Laurence, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the scintillators of Kobayashi et al. and Deych with the teachings of Laurence. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (US 2016/0274247 A1; pub. Sep. 22, 2016) in view of Deych (US 2007/0158573 A1; pub. Jul. 12, 2007) and further in view of Langeveld et al. (US 2017/0131428 A1; pub. May 11, 2017).
Regarding claim 15, the combined references are silent about: each of the at least one first scintillator is configured to re-emit the first light in the red first wavelength domain, and each of the at least one second scintillator is configured to re-emit the second light in the blue second wavelength domain.
In a similar field of endeavor, Langeveld et al. discloses: each of the at least one first scintillator is configured to re-emit the first light in the red first wavelength domain (para. [0096]), and each of the at least one second scintillator is configured to re-emit the second light in the blue second wavelength domain (para. [0087]) motivated by the benefits for non-destructive inspection (Langeveld et al.  para. [0008] L1-5).
In light of the benefits for non-destructive inspection as taught by Langeveld et al., it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the scintillators of Kobayashi et al. and Deych with the teachings of Langeveld et al.   


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID P PORTA/
Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        

/MAMADOU FAYE/Examiner, Art Unit 2884